DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowable over prior art since the prior art taken individually or in combination fails to particularly disclose, fairly suggests, or render obvious on the following when considered with other limitations in the claim: dynamically generating, by a memory management device, a memory allocation trigger for an event received in a communication network, based on an event type associated with the event, wherein the event type comprises a new user service request, a modified user service request, or a network event; verifying, by the memory management device, performance of the communication network in response to allocating the memory section to the event, wherein verifying the performance comprises: receiving performance feedback for the communication network in response to allocating the memory section for the user service; and modifying at least one of the set of configuration parameters based on the performance feedback.

Claim 20 is allowable over prior art since the prior art taken individually or in combination fails to particularly disclose, fairly suggests, or render obvious on the following when considered with other limitations in the claim: dynamically generate a memory allocation trigger for an event received in a communication network, based on an event type associated with the event, verify performance of the communication network in response to allocating the memory section to the event, such that performance verification comprises: receive performance feedback for the communication network in response to allocating the memory section for the user service; and modify at least one of the set of configuration parameters based on the performance feedback.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent 7,177,921 to Taguchi discloses method and apparatus for storage network management. In operation, an external operator defines a new storage service request in the storage definition table. Subsequently, at least one of the plurality of storage service management devices 101 sends requests via paths 110 and 112 to both the storage path management block 102.2 and to the network path quality controller block 102.4.
US Patent 8,392,565 to Tripathi et al. discloses network memory pools for packet destinations and virtual machines. The method includes allocating the virtual memory, storing the packet in the virtual memory, and updating the virtual memory allocation associated with the target to reflect the allocation of the virtual memory, all if the target does not exceed the virtual memory allocation. The method further includes waiting until the target is not exceeding the virtual memory allocation if the target exceeds the virtual memory allocation.
US Patent 9,558,297 to Bailey et al. discloses memory management techniques. A memory allocation request may be a request for a memory portion of size X (X being an integer representing some number of memory units such as byte). Processing performed to service the request may include searching for a free or 
US Patent 10,852,968 to Yanagihara et al. discloses techniques for managing memory allocation within a storage device to improve operation of a camera application. In some embodiments, when the storage controller 214 determines that the amount of available memory storage space 306 in the non-volatile memory 120 is below the second threshold value 320, the storage controller 214 transmits a request to a background service to request the release of memory storage space allocated to the temporary data store 304.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHEED GIDADO whose telephone number is (571)270-7645.  The examiner can normally be reached on Monday - Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RASHEED GIDADO/Primary Examiner, Art Unit 2464